Allegheny Energy Service Corporation

800 Cabin Hill Drive

Greensburg, PA 15601

 

July 13, 2006

 

Philip L. Goulding

c/o Allegheny Energy, Inc.

800 Cabin Hill Drive

Greensburg, PA 15601

 

Dear Philip:

 

You and Allegheny Energy Service Corporation (“AESC”) for itself and as agent
for its parent, Allegheny Energy, Inc. (“AEI”), the affiliates and subsidiaries
of AESC and AEI, and any successors or assigns of any of the foregoing, entered
into an Employment Agreement (the “Agreement”) dated as of October 3, 2003. You,
AESC, and AEI have agreed that, effective July 7, 2006, you will no longer serve
as Vice President – Strategic Planning of AEI and Chief Commercial Officer of
Allegheny Energy Supply Company, LLC and that instead you will serve as the
Senior Vice President and Chief Financial Officer of AESC and AEI.

 

Accordingly, you, AESC, and AEI hereby agree that the Agreement is hereby
amended, effective July 7, 2006, as follows:

 

1. Amendment to Section 2 of the Agreement. The first paragraph of Section 2 of
the Agreement is hereby amended to read as follows:

 

“2. Duties. From July 7, 2006 through the end of the Term as provided in Section
1(b) hereof, the Executive shall serve as the Senior Vice President and Chief
Financial Officer of AEI and AESC. He shall report directly to the Chief
Executive Officer of AEI. The Executive shall be responsible for the financial,
treasury and strategic planning functions and the financial reporting of the AE
Companies and for such other business responsibilities which are consistent with
the position of Chief Financial Officer as the Chief Executive Officer may from
time to time assign to the Executive. The Executive shall devote his best skill
and substantially full time efforts (reasonable sick leave and vacations
excepted) to the performance of his duties under this Agreement.”

 



 




--------------------------------------------------------------------------------

 

 

Except as specifically amended hereby, all of the terms and provisions of the
Agreement shall remain unchanged and are hereby ratified and confirmed. Please
signify your agreement with the foregoing by signing the attached copy of this
letter in the place indicated.

 

 

 

Very truly yours,

 

 

 

 

 

Allegheny Energy Service
Corporation




 

By:

/s/ Paul J. Evanson

 

 

Paul J. Evanson
Chairman, President and
Chief Executive Officer

 

 

 

 

 

 

 

Allegheny Energy, Inc.




 

By:

/s/ Paul J. Evanson

 

 

Paul J. Evanson
Chairman, President and
Chief Executive Officer

 

 

 

AGREED AND ACCEPTED:

 

 

 

/s/ Philip L. Goulding

 

 

Philip L. Goulding

 

 

 

 

 

 

 